PER CURIAM.
Defendant was charged with four counts of forcible rape. Section 566.030.1 RSMo. Cum.Supp.1984. The authorized punishment for this subsection is life or a term of not less than five years. The charged crimes are class “B” felonies. See, MAI-CR 20.02, notes on use No. 3. Defendant appeals conviction of all four counts of the class “A” felony of forcible rape aggravated by subjecting the prosecuting witness to sexual intercourse with more than one person. Section 566.030.2 RSMo.Cum. Supp.1984. Defendant was tried jointly with Amin Badakhsan.
For the reasons given in our opinion in the appeal of Amin Badakhsan No. 50337 decided on the same date we reverse and remand for a new trial.
All concur.